DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 12 and 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kwon et al. (Kwon, US 2015/0268527).
Re claim 1: As shown in Figs. 20-22, Kwon discloses a pixel structure, comprising a plurality of sub-pixels and a plurality of pixel electrodes 191a, wherein a boundary of each of the sub-pixels (corresponding to electrode 191a) has a hexagonal shape, each of the pixel electrodes 191a comprises at least three main electrodes (as four stem electrodes, two vertical and two horizontal, intersected at a central region of the pixel area in Fig. 20) disposed to intersect each other, all of the main electrodes intersect each other at an intersection (paragraph 350), and the main electrodes define an area in each of the sub-pixels as a plurality of domains (four trapezoidal domains) that are independent from each other (paragraphs 351 and 352).
Re claim 2: The pixel structure according to claim 1, wherein a bottom edge and a top edge of the boundary of each of the sub-pixels are both horizontally disposed as seen from left to right in Fig. 20.
Re claim 12: The pixel structure according to claim 1, wherein a distance (vertical distance) between a bottom edge and a top edge of the boundary of each of the sub-pixels is greater than a distance between opposite side edges of the boundary of each of the sub-pixels as seen from top to bottom in Fig. 20
Re claim 17: As shown in Figs. 20-22, Kwon discloses a liquid crystal display panel, comprising a display panel and a pixel structure, wherein
the display panel comprises a counter substrate 200, a thin film transistor substrate 100, and a liquid crystal layer 3 disposed between the counter substrate 200 and the thin film transistor substrate 100; and
the pixel structure comprises a plurality of sub-pixels and a plurality of pixel electrodes 191a (Fig. 22), wherein a boundary of each of the sub-pixels (corresponding to pixel electrode 191a) has a hexagonal shape, each of the pixel electrodes 191a comprises at least three main electrodes (as three stem electrodes, one vertical and two horizontal, disposed at a central region of the pixel area in Fig. 20) disposed to intersect each other, all of the main electrodes intersect each other at an intersection (paragraph 350), and the main electrodes define an area in each of the sub-pixels as a plurality of domains (four trapezoidal domains) that are independent from each other (paragraphs 351 and 352).
Fig. 24 shows that the color filter 230 is formed on the counter substrate 100. Accordingly, it is clear that the color filter can be formed on the counter substrate.



Allowable Subject Matter
Claims 3-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        January 8, 2022